285 So.2d 442 (1973)
Catherine H. CARTER, Managing Trustee of the Howarth Trust, Appellant,
v.
Mary S. HOWARTH, Appellee.
No. U-35.
District Court of Appeal of Florida, First District.
November 20, 1973.
*443 Gordon H. Harris and Phillip R. Finch, of Gray, Adams, Harris & Robinson, Orlando, for appellant.
Robert A. Meade, Jr., of Duffett, Barry & Seps, Ormond Beach, and Sidney H. Taylor, De Land, for appellee.
JOHNSON, Acting Chief Judge.
This interlocutory appeal seeks reversal of the trial court's order granting defendant-appellee's motion to add certain named persons as parties defendants.
In her capacity as managing trustee of the Howarth Trust, appellant instituted the present action by seeking a restraining order to forestall litigation affecting trust assets. By an amended restraining order, the trial court permitted defendants to file any defenses, answers, motions, counter- or cross-claims, notices or other such pleadings. Thereafter, defendant moved to add certain persons as parties defendants upon the ground that the central issue of the case as embraced in the pleadings subsequently filed by appellee, is the validity of the trust itself.
The trial court granted appellee's motion to add as parties those persons named as beneficiaries of the Howarth Trust and certain persons who had purchased property from said Trust. Appellant now contends that this ruling was erroneous.
We do not agree. In light of the well-known principles that all persons materially interested in the subject matter of a suit should be made parties thereto and that all persons whose rights or interests may be affected by the cancellation of an instrument are proper and necessary parties, we do not believe that the trial judge abused his discretion in granting appellee's motion to add parties defendants.
The appellant having failed to demonstrate an abuse of discretion on the part of the trial court in entering the order appealed herein, the same is accordingly affirmed.
SPECTOR, J., and YAWN, THERON A., Associate Judge, concur.